               Case 3:20-ap-00051-JAF                Doc 57        Filed 08/10/20         Page 1 of 5




                                UNITED STATES BANKRUPTCY COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                     (JACKSONVILLE DIVISION)
                                        www.flmb.uscourts.gov

In re:                                                                     CASE NO. 3:16-BK-002232-JAF
                                                                           CHAPTER 11
PREMIER EXHIBITIONS, INC. a/k/a                                            (Jointly Administered)
PRYXIE LIQUIDATION CORP. et al.,1

      Debtors.
_________________________________/
MARK C. HEALY of Michael Moecker &                                        Adv. Case No. 3:18-ap-00064-JAF
Associates, Inc., Liquidating Trustee,

         Plaintiff,

    v.

    DAOPING BAO,

        Defendants.
 ___________________________________/
MARK C. HEALY of Michael Moecker &                                         Adv. Case No. 3:20-ap-00051-JAF
Associates, Inc., Liquidating Trustee,

         Plaintiff,
v.

DAOPING BAO, et al.,

      Defendants.
__________________________________/

                 PLAINTIFF’S AGREED MOTION2 TO CONSOLIDATE
              ADVERSARY CASES FOR ALL PURPOSES, INCLUDING TRIAL




1
  The Debtors in the Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number,
are: Pryxie Liquidation Corp. (4922); Pryxie Liquidation 1P LLC (3101); Pryxie Liquidation 2ALLC (3101); Pryxie
Liquidation 5I LLC (5075); Pryxie Liquidation 3N Inc. (9246); Pryxie Liquidation 4M LLC (3867), and Pryxie
Liquidation 6D Corp. (7309).

2
  With the exception of Defendant Mingcheng Tao, who is a citizen of the People’s Republic of China and has not
been served, all other named defendants have been served and have advised they are in agreement with the relief
requested herein. By motion filed July 20, 2020 on 14-days’ negative notice, the Trustee filed a motion to drop Mr.
Tao as a party defendant to this action. With no objections having been filed or served to such motion, the Trustee
intends to upload an order granting same by the close of business today.
              Case 3:20-ap-00051-JAF                Doc 57       Filed 08/10/20        Page 2 of 5




         The Plaintiff, Mark C. Healy of Moecker & Associates, Inc., Liquidating Trustee under the

Liquidating Trust Agreement formed and Implemented pursuant to the Debtors’ confirmed First

Amended Chapter 11 Plan of Liquidation, pursuant Fed. R. Civ. P. Rule 42, as incorporated by

Fed. R. Bankr. P. 7042, files this Motion to Consolidate Adversary Cases for All Purposes,

Including Trial, and says:

                                          Introduction & Facts
                                      Supporting the Relief Requested

         1.       By this Agreed Motion, Plaintiff seeks the entry of an order consolidating above-

captioned Adversary Case Nos. 18-00064 and 20-00051 (the “Adversary Proceedings”) for all

purposes, including trial. For the reasons set forth herein, good cause exists to grant the relief

requested.

         2.       On June 14, 2016 (the “Petition Date”), Premier Exhibitions, Inc.,3 along with its

various affiliated debtor subsidiaries and affiliates (collectively, “Premier”), filed voluntary

Chapter 11 bankruptcies before this Court [ECF No. 1].

         3.       By Order dated October 19, 2018 (the “Sale Order”) [ECF No. 1232], the Court

approved a sale of the business operated by Premier, which consisted of the business development

and touring of permanent and traveling exhibitions of historic and educational artifacts, including

those recovered from the infamous RMS Titanic shipwreck.

         4.       By Order dated October 16, 2019, the Bankruptcy Court approved confirmation of

the Debtors’ First Amended Plan of Liquidation (the “Plan”) [ECF No. 231], which appointed the

Plaintiff as Liquidating Trustee under the Liquidating Trustee Agreement formed and implemented

under the confirmed Plan, and who is now the duly appointed and acting fiduciary for the Debtors4


3
  As of the result of a post-confirmation name change effectuated by each of the Debtors, Premier Exhibitions, Inc. is
now known as Pryxie Liquidation Corp.
4
  By Notice of Effective Date dated November 6, 2019, the Debtors advised the Court, creditors, interest holders, and
other parties in interest that on October 31, 2019, the Effective Date of the Plan occurred, and that all conditions
              Case 3:20-ap-00051-JAF               Doc 57       Filed 08/10/20        Page 3 of 5




         5.       Both Adversary Proceedings seek damages and other relief against certain former

officers and directors of Premier for alleged breaches of fiduciary duty in regard to alleged acts

and omissions which involve common questions of fact and law. In fact, the operative complaints

in both Adversary Proceedings make the same material allegations as to Mr. Bao.

                                               Legal Argument

         6.       Fed. R. Civ. P. Rule 42, as incorporated by Fed. R. Bankr. P. 7042, entitled

“Consolidation; Separate Trials” provides:

         (a) Consolidation. If actions before the court involve a common question of law or
         fact, the court may:

               (1) join for hearing or trial any or all matters at issue in the actions;

               (2) consolidate the actions; or

               (3) issue any other orders to avoid unnecessary cost or delay.

         (b) Separate Trials. For convenience, to avoid prejudice, or to expedite and
         economize, the court may order a separate trial of one or more separate issues,
         claims, crossclaims, counterclaims, or third-party claims. When ordering a
         separate trial, the court must preserve any federal right to a jury trial.

         7.       The Eleventh Circuit has held that a court’s decision under Rule 42(a) is purely

discretionary. Hendrix v. Raybestos-Manhattan, Inc., 776 F.2d 1492, 1495 (11th Cir. 1985). In

exercising its discretion in determining whether consolidation is appropriate, the Court must

consider:

         [w]hether the specific risks of prejudice and possible confusion [are] overborne by
         the risk of inconsistent adjudication of common factual and legal issues, the burden
         on parties, witnesses, and available judicial resources posed by multiple lawsuits,
         the length of time required to conclude multiple suits as against a single case, and
         the relative expense to all concerned of the single-trial, multiple-trial alternatives.

Id.



precedent to the effectiveness of the Plan as set forth in Article 13 therein have either been satisfied or waived in
accordance with the Plan and Confirmation Order.
              Case 3:20-ap-00051-JAF        Doc 57     Filed 08/10/20      Page 4 of 5




       8.       Here, both legal and practical reasons support consolidation, including:

                a. First, as noted above, the Adversary Proceedings involve common questions of

                   law and fact. In fact, the issues in both adversary proceedings not only overlap

                   with each other, but make the same material allegations as to Mr. Bao;

                b. Consolidation will allow judicial resources to be conserved, and the expenditure

                   of time, fees, costs, and expenses of the parties materially decreased, by

                   avoiding the necessity of separate hearings, briefing schedules, and trials posed

                   by multiple lawsuits, all to the benefit of the Court, the parties, and third party

                   witnesses; and

                c. Finally, consolidation will serve to avoid the risk of inconsistent adjudication

                   of common factual and legal issues.

       9.       Counsel for the Defendants served to date have advised they support the relief

requested in this Motion with the qualification that Defendants agreement to the relief requested

herein shall not be construed as a waiver of any of Defendants’ procedural defenses to either

Adversary Proceeding.

                                            Conclusion

       10.      For the reasons stated herein, Plaintiff submits that consolidation of the Adversary

Proceedings is appropriate under the circumstances, and that this Agreed Motion should therefore

be granted.

       WHEREFORE, Plaintiff requests the entry of an Order consolidating the Adversary

Proceedings for all purposes, including trial, and for any other relief the Court deems appropriate.
            Case 3:20-ap-00051-JAF          Doc 57     Filed 08/10/20    Page 5 of 5




       Respectfully submitted this 10th day of August, 2020.
                                                   AGENTIS, PLLC
                                                   Counsel for Plaintiff
                                                   55 Alhambra Plaza,
                                                   Suite 800 Coral Gables,
                                                   FL 33134
                                                   Tel: (305) 722-2002

                                                   By: /s/ Robert P. Charbonneau
                                                       Robert P. Charbonneau, Esq.
                                                       Fla. Bar No. 968234
                                                       Email: rpc@agentislaw.com

                                                   -and-

                                                   CIMO MAZER MARK PLLC
                                                   Co-Counsel for the Plaintiff
                                                   100 S.E. 2nd Street, Suite 3650
                                                   Miami, FL 33131
                                                   Tel: (305) 374-6480
                                                   Fax: (305) 374-6488

                                                   By: /s/ David C. Cimo
                                                       David C. Cimo, Esq.
                                                       Fla. Bar No. 775400
                                                       Email: dcimo@cmmlawgroup.com
                                                       Marilee A. Mark, Esq.
                                                       Fla. Bar No. 725961
                                                       Email: mmark@cmmlawgroup.com


                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served by

transmission of Notices of Electronic Filing generated by CM/ECF to those parties registered to

receive electronic notices of filing in this case on August 10, 2020.


                                           By: /s/ David C. Cimo
                                                David C. Cimo, Esq.
